Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 1 of 10

oo: np Hay ls AM 53

Sent Date: Tuesday, April 27, 2021 2:53 PM

Subject: letter

 

Honorable Lauri Selber Silverstein, s-A i

My name is ae: i am writing to inform the court of the mental and sexual abuse that i
endured as a young child participating in The Boy Scouts of America. i am uncertain of exact dates and locations
i a very vivi i inos that were done to me.

   
   

Unfortunately at the time, there was a lot of violence in my home so i kept things bottled up. Growing up, i had a
major identity crisis. | am embarrassed and to think about this still greatly effects me drastically and in a very
negative way.

| hope knowing this and knowing other peoples experiences will help you to hold those accountable.

As it is well know and proven, sexual traumatic incidents that happen to children set the behavior of that child for
life (PTSD). For myself, i was a smaller than normal child, and i believe to this day that being so i was targeted for
these sexual assaults that i had to endure. As an adult, and now being a small man 5'2, i have a complex and a
worry that due to my size i will be assaulted again. That i am an easy target for sexual assault. As a teenager i
have became aware that what happened to me as a child was wrong, and that because of what happened i was
"damaged goods". That something was wrong with me, This made me lash out, rebel and start on a path of self
destruction that resulted in my troubles with the law. Now i am an ex-con, and i have endured 30 years of
incarceration which i believe is due to these traumatic sexual incidents. Of the 30 years of my incarceration I've
spent over 15 years of that in solitary confinement. That alone has created immeasurable psychological problems
that i will be dealing with for the remainder of my life. The sexual abuse that i suffered as a child deeply scarred
me. It's hard to maintain healthy relationships. It's a major source of embarrassment because often times i find
myself having to tell people i want in my life about the sexual abuse, in an attempt to explain my self destructive
behavior. I've struggled most of my life with my sexuality because of the abuse that i suffered as a child. Always
asking myself “why did this have to happen to me?, what did i do wrong?" It has taken me most of my adult life to
learn and understand that i was a victim. It's going to take me the remainder of my life to undo the damage I've
done to myself, and others, and everyone that i love because of the sexual abuse j became victim to as a child
while part of the boy scouts of America. I'm finally learning how to like and accept myself, to let others like me, but
i would be lying to say that everyday is easy. It has been nothing but a struggle. Your honor, please there has to
be some type of reconciliation, apology, punishment and accountability from BSA. My life was drastically altered
by what the BSA did to me as a child. | missed out on life along with a desirable childhood that every child in the
world should have the opportunity to experience. Thank for your time and all that you are doing and able to do in
rectifying these important matters and issues.

 
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 2 of 10

oe eee eo. . _

 
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 3 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 4 of 10

Rent the tees hh Jac.
x these dun

puptcket ik yt ‘the ; Live,
; AAG pL th. My Verg Atk, fc

. Amer ) sot, thos

OO BE el Ht the Avede
beh in Ulan FN cilne the
Meda ty be. Aut tihe this? )
Peapeite

  
 

puted 0 A Aod A bes hes
foot Ahora he.

 
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 5of 10

WHY DID HIS DAD DIE?

In Bin Chicago, SJ became an instant symbol of the anti-war movement. Later, he joined
the Army. Now he’s dead. Her his son, Jage 5, holds the shreds of what remains, a patched-up
photograph of his dad. Today, three years after U.S. troops pulled out of Vietnam, Hiii/i/mother says:
“| sent a 17 year old healthy kid to war, and got back a 21 year old sick man”. She still has trouble

figuring out why. (Sun Times by =
HIS LIFE WAS NOT PICTURE, NEITHER WAS HIS DEATH.

Three years ago today, the South Vietnamese government surrendered to the Viet Cong and the North
Vietnamese shortly after the evacuation of the last U.S. troops. This is the story of a Chicagoan whose
life and death were tied to that war. By =’

There were two photographs in ae fe. One made him famous. The other made him angry.

The photo that made him famous was taken by Chicago Daily News photographer (EE during
the 1968 Democratic convention. then 17 was frozen in action gesturing obscenely toward a line
of policemen.
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 6 of 10

The photo that would later make him mad was taken a few months later. It showed{n the Army,
dressed in a private’s uniform. Years later. It would remind him of the hell he brought home with him
from Vietnam.

Po has a copy of the Army photo. She taped it back together when it was torn into
pieces, she says EJ children tore it up while playing. But a friend of MMMsays [tore it up ina
rage.

It doesn’t make a difference anymore iin is dead.

There is another picture of | one painted in words by his family. They say neither of the
photographs depicted the r a stubborn occasionally patriotic young Chicagoan who was
briefly (and wrongly identified with the convention protesters, joined the Army and went to Vietnam,

became addict to heroin and died early. Apparently the victim of complications in his drug ravaged
lungs.

0 8orn MR 1951. Die 976,

On August 28, BS BY found himself in the forefront of a line of protesters strung across Michigan
Ave. at the Conrad Hilton Hotel. A bloody confrontation had just concluded. It wouid turn out to be a
historic one, and the news of it rippled through the Democratic national convention a few miles away in
Chicago’s well-guarded Amphitheater.

a mace, beaten and arrested that night, but it wasn’t because he was a war protester. He didn’t
care much about politics or the war or the protesters. He had gone downtown to see a mavie.

It was ironic that he would become a symbol to millions as the face of defiant anti-war youth, because
only weeks later would join the Army. Almost ina spirit of patriotism. He jeered the police
because he didn’t like to see young people, especially girls, being beaten for no reason. And finally, he
was — as he would be the rest of his short life-simply in the wrong place at the right time.

HEB, now a Sun-Times photographer, remembers the scene: “It was only about 10 or 15 minutes after
the great battle of Michigan Ave. People had been beaten there was blood on the pavement. But there
were still hundreds of people in the street and a line of cops across Michigan at Balbo.

“\ got right behind the police with a 180mm, telephoto lens. As | watched, this front line of people,
mostly men, a few women, were yelling at the cops and raising their hands.”

“There was one guy in the center of the group, no shirt on, with white pants. | anticipated something
was going to happen so | waited and aimed and focused long before and | got about a dozen shots. |
keep shooting until | get what I think is the right shot. | quit when | took that one”

The man in white jeans was (i and HE camera caught his face twisted with emotion, his
hand flung out in an obscene gesture.

Life magazine later filled a whole page with the photograph and called it “a picture that became the
symbol of the street violence attending the 1968 Democratic convention in Chicago.”

The picture was reproduced all over the world, Life ran it in the Best Of Life issue.
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 7 of 10

a: quiet woman who still has a house full of children, she never saved the picture
ecause she says It does not represent the llthat she knew.

EB aso’ a college protester. He didn’t even go to high school much less college. After attending
ue rad school, tried a couple of jobs, first as a dock worker. Then in a stock room. In
late fall of 1968 only weeks after the convention protes iii EEE enlisted in the Army.

He didn’t like school and he figured he would probably get drafted anyway, so he decided he would sign
up, do his three years and get it over with. J recalled. Then he could come home and do what
he wanted to do.

| basic training at Fort Léonard wood, Mo, the he was sent to Vietnam. While there, he got
malaria, but was treated with drugs and improved. Meanwhile he began taking speed, amphetamines to
stay awake on watch duty, and heroin to make the other duties easier to endure.

While overseas, wrote his mother weekly. “| don’t think,” she recalled, “he liked what he seen out
there.” When his combat tour was up. [REE was sent to Texas. Ona 21 day leave in July,
returned to Chicago and married his childhood sweetheart, Hy

In the summer of I was given an honorable discharge from the Army. By then, says his
mother, [J was having problems.

| always said, J recalled. “I sent a 17 year old healthy boy to war, and got back a 21 year old
sick man.” He got these seizures and he couldn't keep a job. i said, | had to take him to Illinois
Research Hospital for treatment”

| | also became a regular medical patient at several clinics finally at the Veterans Administration
Hospital for another problem. Epilepsy and he was addicted to heroin. He began a Methadone
maintenance program to help him kick his habit. He had trouble getting jobs because he was a veteran
and when he did get a job he cauldn’t keep it because of the seizures said. “One job he had a
seizure the very first day and they let him go.

She didn’t know if her son’s seizures were caused by his addition or whether they were psychological. “|
talked to a psychiatrist and she said, ‘it could be something that i saw or experienced in the war
that he didn’t want to remember so he had seizures. He went into a coma a couple of times and we
rushed him over to St. Anthony’s Hospital. He was taking valiums (a tranquilizer and Dilantin’s (an-anti-
epileptic drug) but he didn’t take them all the time because he said they changed him.

When he came home he didn’t talk too much about the service. And he changed. He’d have nightmares
and wake up screaming. You couldn’t get too near him to wake him up in the morning because he’d
jump up and get in a fighting position. We were always afraid to touch him said.

He just seemed quieter. He didn’t want to talk about the war.[had said everyone was on alcohol or
drugs out there. He had just seen too many of his buddies blown up in the war. i thought it would have
been better if he had brought it out in the open and talked about it. But he never did.

Did opinion of the Army change after he came back? ‘didn’t hate the Army so much,”
brother {iJ 28 said. “It was the war he hated”.

 
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 8 of 10

said her son and his family lived on public aid because he couldn’t work. He moved in to his
mother’s house with his wife and two young children and spent most of his time looking for a job.

While a Eeelayed on the floor of the iy
home 2 as

GE | ft the room for a few moments and came back with a foil-wrapped package. She laid it on a
coffee table and unwrapped the tin foil. Inside was a large color photo of her son in a neat Army
uniform. The picture had been torn into pieces. Then taped back together.

ran over to the table and examined the photo. He looked prettier than that
the boy said | had told his brothediii that heroin was easily obtained in Vietnam. ii
explained. He said it was just like buying candy in the store or cigarettes on the corner. He said you
never know if your gonna live or die the next day. so you might as well be feeling good.

said that at first her son thought the Methadone program was hetping him. But, toward the
end he wanted off. He said it affected his bones and it bothered him she exOplained. He said heroin
would have been easier to kick that Methadone.

Toward end Was down to 5 milligrams a day of methadone. a heroin substitute.. That’s how much
the pathologist found inpody after he died.

ie... living at 21* anqith his wife and children when he did not wake up in [J He had
no unusual problems the night before. He was not feeling bad, in fact, his mother said, he was looking
better than usual. Looking like he would come out of the addition all right.

They said his tungs collapsed in his sleep. Explained iiiibrother. They said ali the different drugs he
was taking messed up his arteries and his heart. They said it wasn’t really an overdose, but, in a way. It
was related to his drug abuse.

fF got up and disappeared again in the back room, she came out carrying a carefully folded
American flag and a couple of envelopes with pictures inside. The Army gave us the flag. She said
quietly.

She placed an old sepia photograph on the table. It was a picture of her dead son in a cowboy hat and
chaps, sitting astride a pony. He looked exactly like his young son choked,
then covered her face with her hands and ran from the room sobbing. What's the matter with
Grandma? Asked [EE No one answered.

When Came back she pulled out another photo this one ma on the porch steps
with his arm around his wife JJ She is wearing a red scarf on her head and a big smile JM other
hand is wrapped around a quart beer bottle. A cigarette pokes between his fingers. He has a wispy
mustache and is looking at the camera with a kind of unfocused half-smile. The picture was taken
shortly after got married.

1968? EE emembered it. That year was a mess she said, everybody got hurt.

Later ME climbed into a car to visit his brother's grave in St. Mary's Cemetery at =
in SEE nows the spot well. He goes there regularly, even in the winter.

 
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 9 of 10

During the drive to the cemetery SEE is talkative about his brother. He takes out still another
photograph, this one taken in Vietnam. It is an old Polaroid shot, scratchy and washed out but one can
sec EE smoking a cigarette and wearing green fatigues, dark glasses and crouching in front of a
wall of sandbags.

I don’t think he was a super patriot, you know but he like his country. He fought for ys.

At the cemetery stands over his brother's grave located near a fence across a winding access road.
On the other side of the fence are railroad tracks. pick up a piece of artificial spruce and lays it
lovingly on his brother headstone.

The headstone ready simply US ARMY VIETNAM (1951 1976
when we first saw [was over here away from everybody we were kind of mad, Es saying,
but, it’s all right. He’s near the tracks, and Iiilalways like to travel anyway.

 
Case 20-10343-LSS Doc 2951 Filed 05/04/21 Page 10 of 10

 

TO Ne

eke

13601-490980

 

 

29 APR 2021 PM4 1.

FOREVER F
U. FOREVER a6e FOREN 5

  

o& ——
A

Sustice dauri Ge Wer S ilerste
8.S.8, Banke wdley Case.
¥4aY M ae ker SVreet? b
LI ming ton. DE. 1% §0} |

Mebegeadanteneadatfnee di eghtyggl ag ott ag gh gf

 

 
